DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the second connector unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 depends upon claim 17 and does not fix its deficiency and is therefore also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiryu (US 2010/0031672).
Regarding claim 1, Ichiryu teaches a support unit (28, 30) for a power unit (20), comprising: 
a supporting unit (28, 30) comprising a first support (28) configured to support a front part (Fig 1) of a casing (26) of the power unit, and a second support (30) configured to support a rear part (Fig 1) of the casing and provided with an auxiliary support (31) configured to receive and support a weight of the casing (Fig 5); and
a stress supporting unit (Fig 5, 9) disposed under the rear part of the easing and configured to receive heat from the casing and primarily absorb stress resulting from thermal expansion of the casing ,
wherein stress in the easing resulting from the thermal expansion is secondarily damped by the second support via the stress supporting unit ([0011-12]).
Regarding claim 2, Ichiryu teaches a first extension (31a) extending from each of left and right side surfaces of the easing to the auxiliary support (Fig 5).
Regarding claim 19, Ichiryu teaches the power unit employs a gas turbine (Fig 1, [0017]).
Regarding claim 20, Ichiryu teaches a gas turbine comprising the support unit according to claim 1 (Fig 1, [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ichiryu in view of Tiemon (US 2018/0209578).
Regarding claim 3, Ichiryu does not explicitly set forth the auxiliary support comprises a first bearing into which an end of the first extension is inserted, the first bearing coming into rolling contact with an inner surface of the second support.
Tiemon teaches an analogous auxiliary support (302) comprises a first bearing (204) into which an end of an analogous first extension (Fig 3, 206) is inserted, the first bearing coming into rolling contact with an inner surface (surface of 402) of the second support (Fig 3), to allow the engine to expand and contract within the support system ([0020]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of  Ichiryu with the teachings of Tiemon to have the auxiliary support comprises a first bearing into which .
Claims 4-7, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiryu in view of Eggmann (US 4050660) and in further view of Black (US 2010/0272558).
Regarding claim 4, Ichiryu teaches the stress supporting unit comprises: 
a first stress support (9) having a tubular shape ([0011]) and including a first end (Fig 5) coupled to a connector unit (Fig 5, piece between 9 and casing) disposed on a central portion of a lower surface of the casing (Fig 5), and a second end (Fig 5) extending toward the second support (Fig 5, portion below 9, opposite connector unit);
a first support plate (Fig 5, bottom plate connecting support to 4), the first support plate extending toward the second support (Fig 5);
a second extension (31b) extending from a second support (Fig 5, corner structure linking 31 and bottom plate) to the second support, the second support including a first end fixed to the first support plate (Fig 5) and a second end extending upward (Fig 5).
Ichiryu does not explicitly set forth
a second stress support coupled to each of the first and second ends of the first stress support; 
a first support plate to which a lower end of the second stress support is fixed, the first support plate extending toward the second support; and
a second extension extending from a second support plate to the second support, the second support plate including a first end fixed to the first support plate and a second end extending upward.
Eggmann teaches an analogous stress supporting unit comprises: 
an analogous first stress support (Fig 11, 8) having a tubular shape (Col 6, lines 24-25) and including an analogous first end coupled (Fig 11, part of 8 connected to 29) to a connector unit (14, 29, 30) disposed on a central portion (Fig 2, shows the location as central to the casing) of a lower surface (Fig 11) of an analogous casing (3), and a second end (Fig 11, portion of 8 connected to 5) extending toward an analogous second support (Fig 2);
a second stress support (Fig 11, 5) coupled to each of the first and second ends of the first stress support (Fig 11), 
to allow the turbine to have small deviations in the vertical direction (Col 6, lines 33-40).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Ichiryu with the teachings of Eggmann to have a second stress support coupled to each of the first and second ends of the first stress support; a first support plate to which a lower end of the second stress support is fixed, the first support plate extending toward the second support, to allow the turbine to have small deviations in the vertical direction (Col 6, lines 33-40).
Black teaches 
a second support plate (see annotated Fig 2 below) to an analogous second support (Fig 2), the second support plate including a first end fixed to an analogous first support plate (see annotated Fig 2 below) and a second end extending upward, to affix the casing and uprights to the foundation.
                 
    PNG
    media_image1.png
    498
    448
    media_image1.png
    Greyscale

The substitution of one known element (the second support plate as shown in Black) for another (the second support as shown in Ichiryu) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the support place would have yielded predictable results, namely a structure to affix the casing and uprights to the support system and foundation.
	Regarding claim 5, Eggmann teaches the first stress support extends to form a bilateral symmetrical structure based on the connector unit (Fig 11).
Regarding claim 6, the proposed combination discloses the claimed invention except for the connector unit and the first stress support are made of material having a high heat transfer coefficient, but Ichiryu sets forth that it the structure is designed to help absorb the heat load from the engine ([0005]).  It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination to have the connector unit and the first stress support are made of material having a high heat transfer coefficient, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding claim 7, Eggmann teaches the first stress support has a constant diameter (Fig 11).
	Regarding claim 10, Ichiryu teaches the second stress support is perpendicular to the second end of the first stress support (Fig 5).
	Regarding claim 11, Ichiryu teaches the first support plate extends horizontally and has a substantially planar shape (Fig 5).
	Regarding claim 14, Ichiryu teaches a length (Fig 5) corresponding to a diameter of the casing is L (Fig 5), the first stress support extends a length of at least 2L/3 (Fig 5).
	Regarding claim 15, Eggmann teaches the connector unit comprises: a first connector unit (14) coming into close circumferential contact with the casing (Fig 11); and a second connector unit (29) coming into close contact with a lower surface of the first connector unit (Fig 11), and having a size smaller than a size of the first connector .
	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiryu in view of Eggmann in view of Black and further in view of Tiemon.
Regarding claim 12, the proposed combination does not explicitly set forth the first stress support is provided with a ball joint on the first end the first stress support.
Tiemon teaches an analogous first stress support (302) is provided with a ball joint (204) on an analogous first end the first stress support (Fig 3), to allow the engine to expand and contract within the support system ([0020]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of Tiemon to have the first stress support is provided with a ball joint on the first end the first stress support, to allow the engine to expand and contract within the support system.
Regarding claim 16, Ichiryu does not explicitly set forth the auxiliary support comprises a second bearing into which the second extension is inserted, the second bearing coming into rolling contact with an inner surface of the second support.
Tiemon teaches an analogous auxiliary support (302) comprises a second bearing (204) into which an end of an analogous second extension (Fig 3, 206) is inserted, the second bearing coming into rolling contact with an inner surface (surface of 402) of the second support (Fig 3), to allow the engine to expand and contract within the support system ([0020]).
.
Allowable Subject Matter
Claims 8, 9, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, showing, or motivation provided in the prior art that has the diameter of the first stress support gradually reducing its diameter.  Eggmann shows the first stress support having a constant diameter, and Ichiryu shows a constant diameter on the equivalent structure.  The design of Ichiryu has the extended casing part (32) to deal with the stress of the turbine, so it would not make sense to modify Ichiryu to have different lengths for the extensions which would disturb the alignment of the side plates (31) with the casing and support structure.  Neither Ichiryu or Eggmann provide the space for the connector unit to sag, as the connector unit is in contact with the first stress support which is then in vertical contact with the foundation support, so there is no room for the part to sag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/Examiner, Art Unit 3745      

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745